IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40785
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SAMUEL DUENAS-OCHOA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CR-63-1
                       --------------------
                         February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Samuel Duenas-Ochoa (Duenas) appeals his conviction and 57-

month sentence following his plea of guilty to attempted illegal

reentry after deportation in violation of 8 U.S.C. § 1326.

Duenas argues that the felony conviction that resulted in his

increased sentence under 8 U.S.C. § 1326(b)(2) was an element of

the offense that should have been charged in the indictment.    He

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

the issue for Supreme Court review in light of Apprendi v. New

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-40785
                                -2-

Jersey, 120 S. Ct. 2348 (2000).    Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 120 S. Ct. at 2361-62 & n.15;

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000),

petition for cert. filed (U.S. Jan. 26, 2001)(No. 00-8299).

Duenas’s argument is foreclosed.   See Almendarez-Torres, 523 U.S.

at 235.   Accordingly, Duenas’s conviction and sentence are

AFFIRMED.